


Exhibit 10.4

 

ADDENDUM TO THE EMPLOYMENT CONTRACT
DATED 29 SEPTEMBER, 2011
BETWEEN IRON MOUNTAIN AND MR MARC DUALE

 

BETWEEN:

 

IRON MOUNTAIN BPM International, a société à responsabilité limitée incorporated
and existing under the laws of the Grand Duchy of Luxembourg, having its
registered office at 5, rue Guillaume J. Kroll, L-1882 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Trade and Companies’ Register
under the number B149.917;

 

Hereinafter referred to as “the Company”;

 

Hereby represented by Ms Anne Best, Mr Roderick Day and Manfred Schneider in
their capacity of Directors (Gérants) of the Company;

 

AND:

 

Mr Marc Duale, residing at Rue Villa Hermosa 8, Brussels, 1000, Belgium.;

 

Hereinafter referred to as the “Employee”;

 

The Company and the Employee are hereinafter referred to as “the Parties”;

 

WHEREAS the Employee entered into service of the Iron Mountain Group on 8
May 2006 as President of Iron Mountain Europe, pursuant to an employment
contract concluded on 3 May 2006 with Iron Mountain UK Ltd;

 

WHEREAS, on 16 September 2008, the Employee was appointed as President of Iron
Mountain International and on 15 June 2009, the Employee entered into an
employment contract with Iron Mountain Belgium S.A., replacing the contract
signed on 3 May 2006 with Iron Mountain UK Ltd;

 

WHEREAS the Employee was seconded to Hong Kong by Iron Mountain Belgium SA,
under the conditions set forth in an employment agreement signed on 18
December 2009;

 

WHEREAS, on 31 December 2010, the employment agreement signed on 18
December 2009 between the Employee and Iron Mountain Belgium SA, as transferred
to Iron Mountain BPM, was amended and further transferred to the Company;

 

WHEREAS, on 29 September 2011, said employment agreement was amended and
replaced by a new contract of employment (the “Employment Contract”) signed
between the Company and the Employee;

 

--------------------------------------------------------------------------------


 

WHEREAS in view of the appointment of the Employee as Director (Gérant) of Iron
Mountain BPM SPRL in Belgium under the terms and conditions agreed upon by
Parties on 1 October, 2011, the Employment Contract with the Company was
suspended in accordance with an agreement dated 1 October, 2011 regarding the
suspension of the Employment Contract for the duration of the Employee’s mandate
as a Director (Gérant) of Iron Mountain BPM Sprl;

 

WHEREAS the Employment Contract with the Company, which is currently suspended,
will automatically become effective again at the time the Employee will no
longer be a Director (Gérant) of Iron Mountain BPM SPRL;

 

WHEREAS the Company wishes to grant the Employee severance benefits identical to
those that are outlined in the Iron Mountain Companies Severance Plan -
Severance Program No. 1. (the “Severance Plan”), except to the extent severance
benefits under his Employment Contract or applicable Luxembourg law are more
favorable;

 

WHEREAS the purpose of the Severance Plan is to provide transition assistance in
the form of severance benefits for the Employee in the event of a Qualifying
Termination as defined hereunder.

 

NOW, THEREFORE THE PARTIES HAVE AGREED AS FOLLOWS:

 

Article 1: Term of this Addendum

 

This Addendum to the Employment Contract has been concluded for an unlimited
duration.

 

Article 2: Definitions

 

“Acquirer(s)” means the person(s) or entity(ies) that acquire(s) the stock or
assets of the Company in a Change in Control, and includes persons or entities
(a) that directly or indirectly control such person(s) or entity(ies) and
(b) that are controlled by or are under direct or indirect common control with
such person(s) or entity(ies).

 

“Administrator” means the Compensation Committee of the Board of Directors of
Iron Mountain Incorporated

 

“Base Salary” means the Employee’s weekly, biweekly or monthly (as applicable)
rate of pay as of the date of termination without regard to other forms of
compensation, such as overtime, bonuses or equity compensation.

 

2

--------------------------------------------------------------------------------


 

“Cause” means any gross misconduct which would immediately and definitely render
impossible the continuation of the Employment Contract, including, without
limiting the generality of the foregoing, cases where (a) The Employee commits a
fraud, embezzlement or theft against Iron Mountain Group; (b) the Employee is
convicted of, or pleads guilty or does not contest to, a felony; (c) the
Employer breaches a fiduciary duty owed to Iron Mountain; (d) the Employee
materially breaches any material policy of Iron Mountain, including but not
limited to the Code of Ethics and Business Conduct or the Iron Mountain
Statement of Insider Trading Policy; (e) the Employee wilfully fails to perform
his material assigned duties (other than by reason of illness); or (f) the
Employee commits an act of gross negligence, engages in wilful misconduct or
otherwise acts with wilful disregard for the best interests of Iron Mountain.

 

“Change in Control”  means the happening of any of the following:

 

(a)                      When any “person,” as such term is used in Sections
13(d) and 14(d) of the U.S. Securities Exchange Act of 1934 (“Exchange Act”),
other than (i) Iron Mountain Incorporated, (ii) a subsidiary of Iron Mountain
Incorporated, (iii) an Iron Mountain employee benefit plan, including any
trustee of such plan acting as a trustee, or (iv) the Employee, or a “group” (as
such term is used in Section 13(d)(3) of the Exchange Act) which includes the
Employee, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Iron Mountain
Incorporated representing fifty percent or more of the combined voting power of
Iron Mountain Incorporated’s then outstanding securities entitled to vote
generally in the election of directors; or

 

(b)                      The effective date:  (i) of a merger or consolidation
of Iron Mountain Incorporated with any other third party, other than a merger or
consolidation that would result in the voting securities of Iron Mountain
Incorporated outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the entity that controls such surviving entity) at least
fifty percent of the total voting power represented by the voting securities of
Iron Mountain Incorporated, such surviving entity or the entity that controls
such surviving entity outstanding immediately after such merger or
consolidation; or (ii) of the sale or disposition of Iron Mountain Incorporated
of all or substantially all or of Iron Mountain Incorporated’s assets; or

 

(c)                       Individuals who on the Effective Date constituted the
Board of Directors of Iron Mountain Incorporated (together with any new
directors whose election to the Board of Directors, or whose nomination for
election by the stockholders, was approved by a vote of two-thirds of the
directors then in office who were either directors at the beginning of such
period or whose election or nomination was previously so approved) cease to
constitute a majority of the Board of Directors of Iron Mountain Incorporated
then in office.

 

“Employee Confidentiality and Non-Competition Agreement” means an
acknowledgement, in a form satisfactory to Iron Mountain, that reaffirms the
Participant’s obligations under Sections 13, 15, 16, 17 and 18 of his Employment
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Good Reason” means that Iron Mountain has, without the Employee’s consent (and
after notice and opportunity for correction), (a) materially diminished the sum
of his base compensation plus target non-equity incentive compensation,
(b) required the Employee to be based at an office or primary work location that
is greater than fifty miles from his current office or primary work location or
(c) materially diminished the Employee’s responsibilities and/or assigned the
Employee to duties and responsibilities that are generally inconsistent with his
position with Iron Mountain prior to the change.  A termination for Good Reason
must occur within six months of the Good Reason event but before a termination
for Good Reason can be considered to be a Qualifying Termination, the Employee
must provide the Administrator with notice within ninety days of the existence
of the Good Reason event and the Company shall have thirty days within which to
remedy the issue.

 

“Iron Mountain” means the Company and any company of the Iron Mountain group of
companies controlled by Iron Mountain Incorporated.

 

“Qualifying Termination” means (a) the termination of the Employee’s employment
by Iron Mountain solely as a result of Iron Mountain’s elimination of his job or
position or for one or more reasons that do not constitute Cause or (b) the
termination of the Employee’s employment by the Employee for Good Reason if the
termination occurs within up to six months of the Good Reason event and the
Employee provides the Administrator with notice within ninety days of the
existence of the Good Reason event. In this event, Iron Mountain shall have
thirty days within which to remedy the issue.

 

“Separation and Release Agreement” means an agreement and general release, in a
form satisfactory to the Company, that releases and forever discharges the
Company and its affiliates, officers, employees and directors from all claims
and damages that the Participant may have in connection with or arising out of
his or her employment or the termination of employment with Iron Mountain.

 

“Severance Benefits” means the benefits granted to the Employee under this
Addendum.

 

The “Severance Period” means the fifty-two week period following the Employee’s
Qualifying Termination.

 

“SUB Pay Plan” means the Iron Mountain Information Management, Inc. Supplemental
Unemployment Benefits Plan and Summary Plan Description for Salaried Employees
and the Iron Mountain Information Management, Inc. Supplemental Unemployment
Benefits Plan and Summary Plan Description for Hourly Employees, each as amended
and in effect from time to time.

 

Article 3: Conditions relating to the granting of Severance Benefits

 

3.1                    The Employee must not have notified Iron Mountain
(whether orally or in writing) of his intention to terminate employment with
Iron Mountain for any reason (including, by way of illustration and not
limitation, voluntary resignation, normal retirement or early retirement) prior
to Iron Mountain’s announcement of the proposed Qualifying Termination and
effective as of a date within three months of the proposed Qualifying
Termination (other than a notice provided by the Employee in the case of a
termination for Good Reason).

 

4

--------------------------------------------------------------------------------


 

3.2                     The Employee must not be on any statutorily protected
leave of absence or otherwise absent from work and must be regularly performing
services for Iron Mountain as of the date of the Qualifying Termination.

 

3.3                     No Severance Benefits will be paid or provided under
this Addendum unless the Employee has signed and timely returned, and not
revoked, if applicable, a “Separation and Release Agreement” and an “Employee
Confidentiality and Non-Competition Agreement”,  each in a form satisfactory to
Iron Mountain.

 

3.4                     Unless required otherwise under applicable Luxembourg
law, Severance Pay will be paid in equal instalments over the Severance Period
in accordance with the Employee’s regular payroll intervals prior to the
Qualifying Termination and will be subject to applicable withholding.  Payments
will commence as of the first regular payroll date following the Qualifying
Termination; provided, however, that no payment will be made earlier than the
sixtieth day following a Qualifying Termination; and provided, further, that any
applicable revocation period under a Separation and Release Agreement will have
expired before any payment.  Iron Mountain may also deduct any amounts owed by
the Employee to the extent permitted by applicable law.

 

3.5                    Severance Pay will be reduced by any other severance or
termination payments due to the Employee (such as, if applicable, a payment
required pursuant to a Supplemental Unemployment Benefits Plan or U.S. WARN
Act), any amounts owed the Employee pursuant to a contract with Iron Mountain
and amounts paid to the Employee placed in a temporary layoff status (often
referred to as a furlough).  Severance Pay will also be reduced to the extent
any law provides for payments related to accrued wages, bonuses, commissions,
reimbursements, vacation pay or other benefits in an amount or manner greater
than Iron Mountain’s policies and programs, including the Severance Plan.

 

3.6                     If the Employee is later rehired by Iron Mountain, he
may keep whatever Severance Pay has been paid prior to being rehired, but will
lose any right to unpaid Severance Pay.

 

3.7                     It may be necessary to delay one or more of the payments
otherwise due hereunder to avoid adverse income tax consequences.  The
Administrator will notify the Employee in the event this is necessary.

 

Article 4: Severance Arrangements

 

4.1              Severance Pay

 

The amount of Severance Pay payable if the Employee experiences a “Qualifying
Termination” is based on the Employee’s “Base Salary” and “Target Bonus
Payment,” and the “Severance Period,” each as defined herein or below.

 

5

--------------------------------------------------------------------------------


 

a)           One year’s salary continuation

 

If the Employee experiences a Qualifying Termination, he will receive an amount
equal to fifty-two weeks of Base Salary or that number of weeks that remain
between the Qualifying Termination and a previously announced termination date
by the Employee.

 

b)           Bonus Payment

 

If the Employee experiences a Qualifying Termination, he will also receive a
Target Bonus Payment equal to the amount of the annual target bonus that would
have been paid had he remained employed for the entire year of termination
multiplied by his average pay-out percentage based upon financial performance
and individual performance goals over the prior three years (or full years of
employment if not employed for a full three years). The Employee refers to his
Incentive Compensation Plan document for specific component details when
applicable. (If the annual bonus for the year of termination has not yet been
determined as of the Employee’s termination, the annual target bonus for the
prior year shall be used.)

 

Example:  Assuming the Employee is eligible for an annual bonus for 2013 equal
to 60% of his Base Salary, which is currently $500,000.  Over the last three
years, the Employee has received a 90% payout.  the Employee is terminated
October 19, 2013.  the Employee is entitled to a bonus of $270,000 ($500,000
[Base Salary] times 60% [bonus amount] times 90% [three-year payout
percentage]).

 

4.2              Other Benefits

 

4.2.1           As long as the Employee who experiences a Qualifying Termination
has not breached the “Separation and Release Agreement” and the “Employment
Confidentiality and Non-Competition Agreement” and provided the Employee elects
to continue “the Company’s International Medical Insurance Plan”, Iron Mountain
will continue to pay the employer share of the cost of coverage in accordance
with standard payment practices until the end of the applicable Severance
Period.  The Employee must continue to pay the employee share of the cost of
coverage during the Severance Period.

 

4.2.2           If the Employee experiences a Qualifying Termination, he is
eligible for outplacement services through a provider selected by Iron Mountain
for a period of nine months following termination.

 

6

--------------------------------------------------------------------------------


 

4.3              Accelerated Vesting of Certain Equity Compensation

 

Notwithstanding anything to the contrary in any equity compensation plan,
agreement thereunder or amendment to either, if within eighteen months of the
start date of a new Chief Executive Officer of Iron Mountain Incorporated who
replaces C. Richard Reese, the Employee experiences a Qualifying Termination,
all outstanding equity-based awards then held by the Employee, including but not
limited to all stock options, restricted stock units and performance units to
the extent the applicable “Performance Period” (as defined in the performance
unit) has been completed (“Earned Performance Unit”), shall be credited with an
additional twelve months of vesting service as of the date of the Qualifying
Termination.  If an Earned Performance Unit shall not be 100% vested after the
application of the preceding sentence, additional vesting service shall be
credited as necessary to full vest the Earned Performance Unit.(1)

 

In the event of any acceleration of vesting under the preceding paragraph as
well as upon a change in control (including a Vesting Change in Control) under
any of Iron Mountain’s equity compensation plans, only a total of twelve months
(or such other amount as shall be necessary for an Earned Performance Unit) of
accelerated vesting shall apply.

 

Article 5: Time and Manner of Payment

 

5.1                     Payments of Severance Pay will be made in equal
instalments over the Severance Period in accordance with Iron Mountain’s regular
payroll intervals applicable to the Employee immediately prior to the Qualifying
Termination.  Such payments will commence as of the first regular payroll date
following the Qualifying Termination; provided, however, that no payment will be
made earlier than the sixtieth day following a Qualifying Termination and
provided, further, that any applicable revocation period will have expired
before any payment.

 

5.2                     All Severance Benefits shall be subject to applicable
federal, state, local and other tax withholding as required by law.

 

5.3                     Any payments due hereunder for Severance Pay shall be
reduced by any other severance or termination payment due to the Employee,
including, by way of illustration and not limitation, any amounts paid pursuant
to federal, state or local government worker notification or office closing
requirements, any amounts paid pursuant to a SUB Pay Plan, any amounts owed the
Employee pursuant to a contract with Iron Mountain and amounts paid to the
Employee when placed in a temporary layoff status (often referred to as a
furlough), which immediately precedes the commencement of Severance Benefits
hereunder.  In addition, to the extent any federal, state or local government
regulation provides for payments related to accrued wages, bonuses, commissions,
reimbursements, vacation pay or other benefits in an amount or manner different
from Iron Mountain’s policies and programs, including this Plan, any payments
hereunder for Severance Pay shall be offset by such amounts.

 

--------------------------------------------------------------------------------

(1)                                 Vesting acceleration of an Earned
Performance Unit shall not, however, accelerate the delivery date of any
underlying shares.

 

7

--------------------------------------------------------------------------------


 

5.4                     If the Employee is reinstated, he will not be required
to reimburse Iron Mountain or an Acquirer for any payments received hereunder
prior to being rehired.  Any unpaid Severance Pay will be forfeited upon the
Employee’s rehire by Iron Mountain or an Acquirer.(2)

 

5.5                     If the Employee receives payments hereunder for
Severance Pay he shall not be required to mitigate the amount of any such
payments by seeking other employment or otherwise, and subject to rehire, no
such payment shall be offset or reduced by the amount of any compensation
provided to the Employee in any subsequent employment.

 

5.6                     In addition to the Severance Benefits under this Plan,
the Employee who experiences a Qualifying Termination shall be entitled to: 
(a) accrued wages due through the date of the Qualifying Termination in
accordance with Iron Mountain’s normal payroll practices; (b) any accrued but
unused vacation pay; and (c) reimbursement for any unreimbursed business
expenses properly incurred by the Employee prior to the date of the Qualifying
Termination in accordance with Iron Mountain’s policy (and for which the
Participant has submitted any required documentation).  In addition, when the
Employee is subject to a commission plan or arrangement he shall receive all
commissions properly earned, but not yet paid, in accordance with the terms of
such plan or arrangement.  All payments shall be subject to proper tax
withholding.

 

5.7                     Iron Mountain may deduct (after all applicable tax
withholdings have been deducted) from payments hereunder any indebtedness,
obligation or liability owed by the Employee as of his date of termination, as
permitted under applicable law.

 

Article 6: Applicable law

 

This Addendum to the Employment Contract is governed by Luxembourg law and any
dispute concerning the interpretation, execution and/or termination of this
Addendum must be resolved under Luxembourg law.

 

Article 7: Administrator’s rights

 

The Administrator retains the right to amend the provisions of this Addendum but
no amendment shall diminish the rights of the Employee hereunder as they may
exist immediately before the effective date of the amendment without the written
consent of the Employee.

 

Article 8: Severability

 

If any provision of this Addendum or part of a provision is declared null and
void or contrary to a mandatory legal provision in force, the remaining
provisions of this Addendum shall not be automatically made null and void and
shall consequently retain their validity.

 

--------------------------------------------------------------------------------

(2)                                 Note, however, that any vesting acceleration
is not “recouped.”

 

8

--------------------------------------------------------------------------------


 

Article 9: Existing agreements - Luxembourg law provisions

 

This Addendum to the Employment Contract replaces the provisions of all existing
agreements relating to severance arrangements concluded between the Employee and
the Company without prejudice, however, to the Luxembourg mandatory and/or
public order rules and provided that if the Employee’s severance rights or
benefits under an existing agreement or under Luxembourg law are more favourable
to the Employee than those provided under this Addendum, the provisions of the
existing agreement or the provisions of Luxembourg law shall prevail.

 

All provisions of the Employment Contract not amended by this Addendum, shall
remain unamended and in force.

 

***

 

Signed on 19 March 2012, both parties acknowledging receipt of an original copy
of this Adendum, duly signed by both parties.

 

(read and approved)

 

(read and approved)

For the Company

 

For the Employee

 

 

 

 

 

 

/s/ Roderick Day

 

/s/ Marc Duale

Mr Roderick Day

 

Mr Marc Duale

Director

 

 

 

 

 

/s/ Anne Best

 

 

Ms Anne Best

 

 

Director

 

 

 

 

 

/s/ Manfred Schneider

 

 

Mr Manfred Schneider

 

 

Director

 

 

 

9

--------------------------------------------------------------------------------

 

CONTRACT OF EMPLOYMENT

 

Between

 

Iron Mountain BPM International Sarl

 

And

 

Mr Marc DUALE

 

--------------------------------------------------------------------------------


 

Indefinite duration employment contract

 

Between on the one hand:

 

Iron Mountain BPM International Sarl, a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 5, rue Guillaume J. Kroll, L-1882 Luxembourg,
Grand Duchy of Luxembourg, registered with the Luxembourg Trade and Companies’
Register under the number B149.917, duly represented for the purposes thereof by
Anne Best and Roderick Day, acting their capacity as Directors (gérants),

 

hereafter referred to as the “Employer” or the “Company”,

 

And on the other hand:

 

Mr Marc DUALE, French citizen, born on 10 September 1952 in Alger (Algeria),
residing at Unit G, Level 11, Tower 6, Kowloon, Hong Kong,

 

hereafter referred to as the “Employee”.

 

WHEREAS,

 

The Employee entered into the service of the Iron Mountain Group on 8 May 2006
as President of Iron Mountain Europe, pursuant to an employment contract
concluded on 3 May 2006 with Iron Mountain UK Ltd.

 

On 16 September 2008, the Employee was appointed as President of Iron Mountain
International.

 

On 15 June 2009, the Employee entered into an employment contract with Iron
Mountain Belgium SA, replacing the employment contract concluded on 3 May 2006
with Iron Mountain UK Ltd.

 

At the same date, the Employee was seconded to Hong-Kong by Iron Mountain
Belgium, under the conditions set forth in the employment contract concluded
between the Employee and Iron Mountain Belgium on 18 December 2009.

 

After the incorporation of Iron Mountain BPM in Belgium on 10 December 2009, the
employment contract concluded on 18 December 2009 between the Employee and Iron
Mountain Belgium SA was transferred to Iron Mountain BPM which has maintained
the Employee’s secondment to Hong-Kong. Immediately after the incorporation of
Iron Mountain BPM, the Employee was appointed as one of the Directors (gérants /
zaakvoerdesr) of Iron Mountain BPM.

 

On 31 December 2010, the Employee resigned from his mandate as a director
(Gérant / zaakvoerder) of Iron Mountain BPM and Iron Mountain Belgium. Pursuant
to a certain Agreement on the transfer of the employment contract concluded on
31 December 2010 between Iron Mountain BPM, Iron Mountain BPM International and
the Employee, the employment contract concluded between the Employee and Iron
Mountain Belgium on 18 December 2009, which was first transferred to Iron
Mountain BPM, was then transferred to the Employer.

 

The purpose of this contract of employment is to amend and replace the
employment contract signed on 18 December 2009 between the Employee and Iron
Mountain Belgium, as transferred

 

2

--------------------------------------------------------------------------------


 

to Iron Mountain BPM and then further amended and transferred to Iron Mountain
BPM International under the Agreement on the transfer of the employment contract
dated 31 December 2010 between the Employee, Iron Mountain BPM and Iron Mountain
BPM International, concluded between the Employee and Iron Mountain Belgium on
18 December 2009, as amended on 31 December 2010.

 

Now, therefore, the Parties have agreed as follows:

 

1. Terms of employment

 

The present employment contract (the “Contract”) is concluded for an unlimited
duration commencing on 30th September 2011.

 

2. Seniority

 

The Employer acknowledges that it shall take into account the length of service
of the Employee (within the Iron Mountain Group) for the purpose of the
calculation of the seniority of the Employee in the Company

 

The Employee’s seniority with the Employer is recognized as from 8 May 2006.

 

3. Job title / Functions

 

The Employee is engaged in the capacity of President, Iron Mountain
International.

 

The Employee’s function shall notably include the following tasks:

 

To lead Iron Mountain’s International business, including determining the
strategic vision and the management and total profitability of the business;

 

To develop and gain agreement for the overall strategy and direction for Iron
Mountain’s International operations, ensuring agreement with the Board of Iron
Mountain Inc and alignment with the overall direction for the Enterprise;

 

To establish and agree current and long term objectives for the development of
the IMI business, including financial targets, in conjunction with the Regional
Heads and in line with the overall strategy for Iron Mountain International;

 

To engage with the senior leadership of Iron Mountain International through
regular communications and take an active part in talent assessment and
succession planning for the senior positions in the business;

 

To represent Iron Mountain International on the main Board of Iron Mountain Inc
and contribute to the broader strategic development and decision making for the
wider enterprise;

 

To represent, from time to time, Iron Mountain with major customers, suppliers,
commercial and investment groups and professional bodies.

 

The Employee shall exercise all tasks which directly or indirectly are necessary
or useful to the performance of his function.

 

Within the framework of his duties, the Employee shall report to the Chief
Executive Officer of Iron Mountain Incorporated or to any other person appointed
by the latter.

 

3

--------------------------------------------------------------------------------


 

The Employee shall accept all changes regarding the persons to whom he must
report or from whom he receives his instructions. Such changes shall under no
circumstances be regarded as having altered an essential element of his
Contract.

 

4. Workplace

 

The Employee shall carry out his duties at the Company’s registered office
located at 5, rue Guillaume J. Kroll, L-1882 Luxembourg, Grand Duchy of
Luxembourg. The Employee shall travel as will be deemed necessary to ensure the
proper performance of the Contract both within the Grand Duchy of Luxembourg and
abroad. The Company shall have the right to change the location of the workplace
to any other place within the Grand Duchy of Luxembourg required by the
Company’s interests. The Employee expressly acknowledges that the workplace can
not be regarded as an essential element of the Contract.

 

5. Duration of working hours

 

The normal duration of work is equal to 8 hours per day and 40 hours per week
which shall be performed on 5 days.

 

The performance of the working hours shall follow the work schedule indicated
hereafter: from Monday to Friday: between 9 a.m. and 6 p.m. with one hour break.
The Employer shall be entitled to modify this work schedule according to the
needs of the Company.

 

Considering the functions and responsibilities attributed to the Employee, he is
considered being a senior executive in the sense of article L.162-8 (3) of the
Labor Code. Consequently, the legal and contractual provisions with respect to
the normal duration of working hours, Sunday work and work on legal holidays, as
well as those concerning the increase of remuneration for overtime, Sunday work
and work on legal holidays are not applicable to the Employee.

 

6. Remuneration

 

Salary

 

The Employee’s base salary will be EUR 517,830 per annum (with the index
applicable on the day of the entering into force of the Contract) and paid in 12
installments.

 

The Employee’s salary will be paid into the Employee’s nominated bank account on
the 28th day of each month or the Friday before if the 28th falls on a Saturday
and the Monday thereafter if it falls on a Sunday, after deduction of any social
security contributions and payroll taxes provided by the law.

 

Executive Bonus Scheme

 

The Employee’s total annual incentive compensation opportunity will be 80% of
his eligible earnings. The Employee’s incentive compensation is comprised of
several components. The Employee refers to his Incentive Compensation Plan
document for specific component details, when applicable.

 

The plan will be payable annually, as soon as practically possible following the
calendar year end, subject to the completion of financial reporting and approval
processes. To receive payment, the Employee must be actively employed at the
time of payment.

 

The Company reserves the right to review this plan, normally on an annual basis.

 

4

--------------------------------------------------------------------------------


 

The payment of this gratification is a discretionary option for the Employer.
The regular and constant payment, even general, of a gratification,
notwithstanding the number of years during which this gratification was given,
can not create a vested right in favor of the Employee.

 

Car / Car Allowance

 

The Employee will have a car allowance up to a maximum of EUR 24,981 per year.
The Employee will also have a fuel allowance of EUR 2,498 per annum.

 

7. Currency

 

All payments made for and after the execution of this Agreement will be paid in
Euros (€).

 

8. Holidays

 

In addition to the Luxembourg legal public holidays, the Employee’s entitlement
will be 25 days per annum

 

The timing of any holiday shall have to be agreed upon by the Employer. The
Employee shall comply with the essential interests of the Employer and the other
employees.

 

Holidays shall be taken during the course of the calendar year. However, should
circumstances related to the needs of the Company not allow the Employee to take
all his holidays, the remaining holidays at the end of the calendar year may
exceptionally be carried forward until March 31 of the following year. After
this date, the untaken holidays shall be lost.

 

9. Sickness

 

In case of incapacity arising from illness or accident and in the event of an
extension of this initial disability period, the Employee will warn the Company
immediately.

 

In addition, at the latest by the close of the third day of work disability, the
Employee is required to provide the Company with a medical certificate stating
the beginning and the expected duration of disability.

 

Any unjustified absence may be regarded by the Company as a serious cause
justifying the termination of the Contract without prior notice nor indemnity.

 

Upon request of the Employer, the Employee shall be submitted to a medical
examination carried out by a doctor appointed by the Employer.

 

10. Discretionary Benefits

 

Life Assurance: The Company will provide life assurance cover equivalent to 4
times the amount of the Employee’s basic annual salary

 

Medical Insurance: The Employee will join the Company’s International Medical
Insurance Plan through CIGNA. Full family cover will remain available.

 

Stock Options: The Employee has participated in the Iron Mountain 2002 Stock
Option Plan and the Employee’s entitlement in this respect remains unchanged.

 

Tax Assistance: The Employee will be liable for his personal taxes and the
filing of his tax returns. The Company will reimburse the cost of annual tax
returns declarations up to an annual expense not to exceed EUR 6,700. To assist
the Employer in satisfying its tax reporting obligations in the

 

5

--------------------------------------------------------------------------------


 

various jurisdictions in which the Employee works, the Employee agrees to
provide Iron Mountain Incorporated’s Vice President of Compensation & Benefits
with a report in the first month of each calendar quarter providing the
allocation of days per jurisdiction in the preceding quarter.

 

11. Termination

 

The present Contract may be terminated by each party in accordance with the
provisions of the Luxembourg labour law code, especially its articles L.124-1 to
L.124-13.

 

Except in the case of gross misconduct, the Contract may be terminated by the
parties by observing a notice period determined as follows:

 

In the event of dismissal: 4 months minimum. This period shall be increased by a
further period of 3 months at the beginning of each period of 5 years service
with the same employer.

 

In the event of resignation (unless agreed to be less with the Company):

 

· 1 month if the Employee’s seniority is less than 5 years;

 

· 2 months if the Employee’s continued seniority is equal to or more than 5 and
less than 10 years;

 

· 3 months if the Employee’s continued seniority is equal to or more than 10
years

 

Bonus payments will be made at the discretion of the Compensation Committee of
Iron Mountain Incorporated.

 

The Employee will at any time upon request; and in any event upon the
termination of his employment, return to the Company all Company property in
your possession or under his control including computer hardware, documents,
disks and tapes. On leaving the Company the Employee will also be required to
advise his line Manager of all access codes and passwords within his knowledge,
which relate to his employment with the Company.

 

Upon the termination of the Employee’s employment with the Employer, the
Employee will return to the Employer all its property, including, without
limitation, keys, telephones, computers, PDAs, documents, records, electronic
data and files, notes, papers, reports and customer lists, and shall not keep
originals or copies of such property, regardless of the medium on which it is
stored.

 

12. Conflict of Interest

 

The Employee should not, directly or indirectly, engage in any other business
activity or be concerned in any other business which is similar to or competes
with that carried out by the Company.

 

The Employee must seek written consent from the Chief Executive Officer of Iron
Mountain Incorporated before he becomes involved in a business capacity with any
competitor, supplier or customer in circumstances which could be perceived to
compromise his position with the Company. The Employee must also inform the
Chief Executive Officer of Iron Mountain Incorporated should any of his
immediate family members become so involved.

 

13. Confidentiality

 

The Employee shall carefully guard and keep confidential all information
concerning the business, contemplated future business, prospects and any other
affairs of the Employer that the Employer regards as confidential, proprietary
or private in nature, whether or not so labeled (hereafter, “Confidential
Information”).

 

6

--------------------------------------------------------------------------------


 

The Employee acknowledges and agrees that (a) the Employer ‘s methods of
operation, software and computer programs developed by or for the Employer for
use in its business, the identity of customers and prospects, pricing and
marketing strategies, service offerings and sales techniques, and other forms of
non-public information developed or used by the Employer and maintained on a
confidential basis, constitute Confidential Information and are highly valuable
to the Employer: (b) the Employee’s unauthorized disclosure or use of
Confidential Information could irreparably damage the Employer; and (c) as an
employee of the Employer, the Employee has or will have access to (and receive
compensation from the Employer to use, develop and/or contribute to the
development of) such Confidential Information.

 

14. Personal data

 

The Employer undertakes to handle the personal data with respect to the Employee
in accordance with the law dated of 2 August 2002 on the protection of persons
with regard to the processing of personal data, as amended.

 

The personal data related to the Employee and communicated to the Employer for
the sake of the Contract (hereafter the “Data”) may be processed on a Data
processing medium or any other medium, so that the Employer in particular may be
able to execute the Contract and to comply with his legal obligations.

 

The Data may be also communicated to third parties, located in Luxembourg or
abroad, insofar as this communication is necessary to comply with the Employer’s
legal obligations or to execute the Contract.

 

The Employer undertakes not to use this Data for purposes other than those for
which it has been collected and such information shall not be stored for a
period longer than necessary for the realization of such purposes.

 

The Employee has the right to access the Data concerning him, has the right to
correction in the case of the Data being incorrect, and subject to the
motivation by means of predominant and legitimate reasons, has the right to
oppose to the collection of this Data. In order to enforce these rights, the
Employee shall be able to contact the Head of the Human Resources of the
Company.

 

The communication by the Employee of the personal Data mentioned in the present
article is compulsory. Any modification of the Data shall be notified to the
Employer as soon as possible.

 

15. Disclosure of Information

 

The Employee may not disclose to any person or organization any Confidential or
proprietary information acquired by him in the course of his employment. This
includes any information which the Company considers confidential (e.g. business
plans, projects, products and processes; or details of its current or
prospective customers) and the disclosure of which may damage the interests of
the Company or any actual or potential customer.

 

Where the Employee’s work involves matters which are confidential or secret to
the Company or its customers or involves entering customer premises where
security checks are required, the Employee may be required to provide further
particulars to the Company or relevant party as the Company may direct in order
to undergo the appropriate checks in accordance with the law dated of 2 August
2002 on the protection of persons with regard to the processing of personal
data, as amended.

 

In addition the Employee must also keep confidential at all times any personal
data held by the Company to which he may have access.

 

7

--------------------------------------------------------------------------------


 

16. Non-Competition

 

For two years from his effective departure from the Company, the Employee shall
refrain from carrying out with or without consideration, occasionally or
regularly, any business (either personally or by entering into service of
another employer) which activity or services might be considered as competitive
vis-à-vis the Employer.

 

This obligation:

 

1.              is applicable to activities similar to those exercised by the
Employee with the Employer; this includes amongst other activities of the
following entities: Brambles Limited, Cintas Corporation, Dell Inc, Fujitsu,
Hewlett Packard Company, International Business Machines, Canon, Oce Business
Services, Oracle Crop, Pitney Bowes Inc, Recall Corporation, Xerox Corporation.
This list is however not limitative;

 

2.              is related to countries; Australia, Belgium, Brazil, Canada,
Chile, China, France, Germany, Hong Kong, India, Luxemburg, Mexico, Netherlands,
Russia, Spain, the United Kingdom and the United States.

 

Within 15 days after the termination, the Company may renounce the application
of the present non-competition clause. If the Company does not renounce its
application, the Employee will be entitled (at the end of this period) to a non
competition indemnity equal to the salary he would have earned for 50% of the
duration time of the obligation of non-compete. This indemnity has to be
calculated based on the current gross monthly remuneration.

 

In the event of any breach of the present non competition clause by the
Employee, the Employee will be bound to refund the sum that the Company will
have paid in compliance with this Section 16 and he will furthermore be held to
pay an equivalent sum, without prejudice to the Company’s right to prove and
claim additional damage.

 

The Company can at any moment reduce the duration of the present non competition
clause. In that case, the aforementioned indemnity will be reduced
proportionally.

 

17. Non-Solicitation

 

Following employment with the Company and for 12 months following the
termination of employment, you shall not, directly or indirectly, on behalf of
yourself or any other person or entity, solicit business from any actual or
prospective customer or client of the Company or its affiliated companies with
which he had contact during the 12 months prior to the termination, nor shall
you attempt to induce any such actual or prospective customer or client to
terminate its relationship with the Employer or any of its affiliated companies.

 

Following employment with the Company and for 12 months following the
termination of employment, you will not, directly or indirectly, on behalf of
yourself or others, hire, attempt to hire, solicit for employment, seek to
retain on an independent contractor or consultant basis, or in any way encourage
the departure, resignation or other termination of employment of, any employee
of the Company or its affiliated companies.

 

18. Non-Disparagement

 

During the Employee’s employment with the Employer and for all time thereafter,
he will not do any act, engage in any conduct, or make or publish any untrue or
misleading statement that will

 

8

--------------------------------------------------------------------------------


 

demean or otherwise adversely affect the name, reputation, or business interests
of the Employer.

 

19. Inventions

 

The Employee shall fully disclose as soon as possible in writing to the Employer
all ideas, inventions and developments (including those related to software,
computer programs or processes, and including improvements upon existing
software or processes), made or conceived by you, solely or jointly with another
or others, during his employment with the Employer and relating to any present
or contemplated business of the Employer, he acknowledges and agrees that any
such ideas, inventions and developments are, and shall remain, the exclusive
property of the Employer. If the idea, inventions or development do not
automatically belong to the Employer, the Employee shall assign all author’s
rights (including patrimonial and moral rights) to the Employer.

 

The Employee shall promptly review and execute applications for copyright
registration and/or patents of the United States and of such foreign countries
as the Employer may elect. for such of the inventions and developments
contemplated above as the Employer may direct, which said applications shall be
prosecuted at the expense of the Employer by attorneys chosen by the Employer.
The Employee shall execute and deliver assignments to the Employer for his
entire right, title and interest in and to said inventions and developments and
the applications and the letters patent therefore. The Employee shall execute
all papers essential or desirable to carry out the spirit and intent hereof, and
shall give all reasonable assistance in establishing, protecting, maintaining,
and transferring the rights of the Employer in said inventions, developments,
applications and letters patent.

 

20. Use of Company Facilities

 

Any company property, data, facilities or resources to which you have access
during your employment are available solely for business purposes. The Employee
agrees that he will not use any such assets or resources or services to which he
has access for any other purpose. The Employee is responsible for taking
reasonable care of all company property (including data entrusted to the
Employee) during his employment.

 

Access to the Internet is granted to all employees with an appropriate business
need. The Employee will be required to adhere to the Iron Mountain Inc policy
with regard to the use of the IT equipment and systems to which he is given
access. Subsequent failure to comply with this policy may result in disciplinary
action.

 

21. Policies and Procedures

 

The Employee must comply at all times with the Company’s rules policies and
procedures relating to equal opportunities, harassment, health and safety,
compliance, external interests and all other rules and procedures introduced by
the Company from time to time. For the avoidance of doubt such rules, policies
and procedures are not incorporated by reference into this agreement and they
can be changed, replaced or withdrawn at any time at the discretion of the
Company. Breach of any company rules, policies or procedures may result in
disciplinary action.

 

22. Variation of Contractual Terms and Conditions

 

These terms and conditions which make up your contract of employment as defined
above are subject to amendment or variation by the issue of individual or
general statements of those changes to be introduced and to be agreed with the
Employee. The Company will give reasonable notice and seek agreement to any such
changes.

 

9

--------------------------------------------------------------------------------


 

23. Entirety of the Contract

 

This Contract embodies the entirety of the understanding between the Parties on
all issues covered by the Contract and replaces all other written or oral
commitments, undertakings and agreements that preceded this Contract.

 

24. Applicable Law / Jurisdiction

 

For the purposes of this Contract the applicable Law will be Luxembourg Law and
if any disputes arise these will be dealt with in the Courts of Luxembourg.

 

Drawn up in Budapest, Hungary, on 29 September 2011, in duplicate of which each
party acknowledges having received one original.

 

 

The Company

 

The Employee

Represented by:

 

 

 

 

 

/s/ Anne Best

 

/s/ Marc Duale

Anne Best

 

 

Director (Gérant / Zaakvoerder)

 

 

 

 

 

 

 

 

/s/ Roderick Day

 

 

Roderick Day

 

 

Director (Gérant / Zaakvoerder)

 

 

 

10

--------------------------------------------------------------------------------

 

Agreement regarding the suspension of the Employment Contract signed on

    /    /

 

The undersigned :

 

Iron Mountain BPM International Sàrl, represented by Anne Best and Roderick Day,
acting their capacity as Directors (Gérants) henceforth also referred to as “the
Company”,

 

and

 

Mr. Marc Duale, henceforth referred to as “Mr. Marc Duale”,

 

state that they have declared and agreed as follows :

 

1.         On 1/1/2011 an Employment Contract between Mr. Marc Duale and the
Company has been concluded.

 

2.         The above Employment Contract between Mr. Marc Duale and the Company
will be amended as stated below.  The amendments will be effective as from 30
September 2011.

 

3.         In view of the appointment of Mr. Marc Duale as Director (Gérant) of
Iron Mountain BPM Sprl in Belgium, the Employment Contract with Iron Mountain
BPM International Sàrl in Luxemburg will be suspended for the duration of
Mr. Marc Duale’s mandate as a Director (Gérant) of Iron Mountain BPM Sprl.

 

4.         The Employment Contract with Iron Mountain BPM International Sàrl in
Luxemburg will automatically become effective again when Mr. Marc Duale will not
be a Director (Gérant) of Iron Mountain BPM Sprl anymore. If Mr. Marc Duale’s
mandate as Director (Gérant) of Iron Mountain BPM Sprl would however be
discontinued by Iron Mountain BPM Sprl for any reason of gross misconduct, such
reason shall also properly justify the immediate termination of the Employment
Contract.

 

In case of dispute between the company and Mr. Marc Duale the laws of Luxemburg
will apply.

 

 

For Iron Mountain BPM International Sàrl

 

Mr. Marc Duale

 

 

 

/s/ Anne Best

 

/s/ Marc Duale

Anne Best

 

 

Director (Gérant)

 

 

 

 

 

 

 

 

/s/ Roderick Day

 

 

Roderick Day

 

 

Director (Gérant)

 

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS FOR THE OFFICE OF DIRECTOR

 

 (ZAAKVOERDER / GÉRANT)

 

- between -

 

IRON MOUNTAIN BPM SPRL

 

- and -

 

Mr. Marc Duale

 

DATE: 1 OCTOBER 2011

 

--------------------------------------------------------------------------------


 

These terms and conditions for the office of Sole Director (Zaakvoerder /
Gérant) are agreed upon on 1 October 2011..

 

BY AND BETWEEN:

 

1.                                     IRON MOUNTAIN BPM SPRL, having its
registered office at Avenue des Arts 20, 5th floor, 1000 Brussels, and
registered under company number 821.393.723.; (hereinafter referred to as the
“Company”), hereby duly represented by Mr. Roderick Day in his capacity of
director (zaakvoerder / gérant) of the Company and as attorney-in-fact appointed
by the board of directors (zaakvoerders / gérants) of the Company held on 16
September 2011;

 

and

 

2.                                     Mr. Marc Duale, residing at Unit G, Level
11, Tower 6, 1 Austin Road West, Sorrento Kowloon, Hong Kong; (hereinafter
referred to as the “Sole Director”);

 

The Company and the Sole Director are hereinafter collectively referred to as
the “Parties” and individually as a “Party”.

 

WHEREAS:

 

(A)                               By decision of the extraordinary general
meeting of the sole shareholder of the Company which will be held on 1st
October 2011, Mr. Marc Duale will be appointed as remunerated Sole Director
(zaakvoerder/gérant) of the Company;

 

(B)                               The Parties hereby wish to specify the terms
and conditions of said appointment and oh his mandate in this agreement
(hereinafter referred to as the “Agreement”).

 

IT HAS BEEN AGREED AS FOLLOWS:

 

Article 1 - Task and Responsibilities

 

1.1       The Sole Director will act as Sole Director of the Company as
determined by the extraordinary general meeting of the Company and in accordance
with the Articles of Association of the Company and the Belgian Companies Code.

 

1.2       The Sole Director will have the powers and responsibilities in
accordance with the Belgian Companies Code and the Articles of Association of
the Company and will include (i) all daily management services, financial,
operational, administrative, commercial and legal aspects of the business
operations of the Company and (ii) all related assistance that may be required
or requested by the Company.

 

1.3       Each year, the board of directors (gérants) of Iron Mountain BPM
International, the sole shareholder of the Company, will unilaterally set forth
the objectives and goals to be achieved by the Company. Annex 1 to this
Agreement set forth the objectives and goals to be achieved by the Company by
the end of the fiscal year ending on 31 December 2012. For the next fiscal
years, the board of directors (gérants) of Iron Mountain BPM International will
notify in writing to the Sole Director, before the start of each new fiscal
year, the goals unilaterally set.

 

2

--------------------------------------------------------------------------------


 

Article 2 - Obligations of Sole Director

 

2.1                               The Sole Director undertakes:

 

·                                         to assume full responsibility (in
accordance with the applicable rules of Belgian company law) for the execution
of his mandate;

 

·                                         to perform his mandate in the best
interest of the Company, to the best of his abilities, in a loyal manner and in
good faith;

 

·                                         to communicate to the general meeting
of the sole shareholder all information which is pertinent for the Company’s
business;

 

·                                         to take the guidelines that will be
issued from time to time by the general meeting into account and to consult with
and report to the general meeting on a regular basis in order to assure the
coherence of his mandate whilst maintaining all freedom and autonomy in
organising the performance of his mandate.

 

Article 3 - Obligations of the Company

 

3.1                              The Company will provide the Sole Director with
access to all documents, information and guidelines that are reasonably required
for the proper performance of his mandate.

 

3.2                              The Company will make, to the extent the
mandate is performed at its facilities, an office and administrative assistance
available to the Sole Director for the performance of his mandate.

 

Article 4 - Compensation of the Sole Director

 

4.1       Subject to the availability of the Sole Director for the performance
of the mandate as described under Article 2.1, the Sole Director will be
entitled to a total            yearly on target compensation of €932,094
determined as follows:

 

4.1.1                     The fix part of the yearly compensation will amount to
€517,830.

 

4.1.2                     Based on reaching the predetermined Company result, as
well as the predetermined individual performances, as determined in Annex 1 to
this Agreement, the Sole Director could further be entitled to a variable
compensation of maximum €414,264, if the general meeting decides to allow the
Sole Director to charge such additional compensation.

 

4.2       The yearly fix compensation will be paid in 12 monthly instalments,
due by the Company at the latest at the end of each month. The additional
compensation, when due, will be payable to the Sole Director by the Company
according to the terms and conditions set forth in Annex 2 to this Agreement.

 

4.3       The above compensations include the non-taxable allowances, as
calculated according to the technical note issued on the basis of the
“Circulaire” of 8 August 1983 concerning the special taxation scheme for foreign
executives. These allowances are deemed to cover the following expenses:

 

·                  the difference in cost-of-living between Belgium and the Sole
Director’s home country;

 

·                  the difference in housing cost living between Belgium and the
Sole Director’s home country;

 

·                  a tax equalization between the two countries.

 

3

--------------------------------------------------------------------------------


 

The Company will take the necessary actions to apply for the special tax regime.
The autonomous decision about the recognition of the application for the special
tax regime is taken by the Belgian tax authorities on the basis of the presented
file. As a consequence, the non-taxable allowances (mentioned above) will only
be included in the Sole Director’s compensation, if the application for the
special tax regime has been approved by the Belgian tax authorities.

 

The Sole Director will keep and produce to the Company all necessary information
related to the abovementioned costs in respect to the special tax regime for
expatriates in compliance with Belgian legal requirements (such as
documents/vouchers justifying his travel to foreign countries in the course of
his mandate).

 

4.4.    It is expressly declared and agreed between both Parties that the Sole
Director will be available for the performance of his mandate for a minimum of
200 days per calendar year. In case the Sole Director would perform his mandate
during less then 200 days, the yearly compensation as determined under
Article 4.1 will be prorated;

 

4.5.    The Company will put at the disposal of the Sole Director a company car,
the use of which will be subject to the rules as set forth in the car policy in
force within the Company.  All costs related to the use and maintenance of this
company car will be born by the Company. The Sole Director is entitled to the
private use of the company car. This private use will be considered as a benefit
in kind and will be treated according to the applicable tax rules in this
respect. Alternatively, should the Sole Director opt not to receive the company
car, he will be entitled to receive an annual car allowance to the value of
€24,981 and an annual fuel allowance to the value of €2,498, both amounts coming
on top of the compensation package as defined under Article 4.1

 

4.6.    The Company will take at charge and pay the social security
contributions due in the Belgian social security scheme for self-employed
workers.

 

Article 5 - Expenses

 

5.1.                            The fixed yearly compensation will cover all
other costs incurred by the Sole Director in the framework of the performance of
the mandate, with the exception only to the reasonable expenses in relation to
business travel and lodging expenses abroad actually incurred or paid by Sole
Director in the performance of his duties under this Agreement.

 

5.2.                            The Company will pay or reimburse the Sole
Director for any such expenses upon presentation of the appropriate supporting
documents as the board of directors (gérants) of Iron Mountain BPM International
may reasonably require and, if the nature and amount would so require, subject
to prior approval by the board of directors (gérants) of Iron Mountain BPM
International.

 

5.3.                            The expenses will be due to the Sole Director by
the Company at the end of each month together with the monthly instalments and
will be payable within the same time period as set forth in Article 4 of this
Agreement.

 

Article 6 - Discretionary Benefits

 

6.1                               The Company shall make sure that the Sole
Director will keep the following discretionary benefits:

 

·                                          Life Assurance: The Company will
provide life assurance cover equivalent to 4 times the amount of the Sole
Director’s basic annual salary;

 

·                                          Medical Insurance: The Sole Director
has joined the Company’s International Medical Insurance Plan through CIGNA.
Full family cover will remain available;

 

4

--------------------------------------------------------------------------------


 

·                                          Stock Options: The Sole Director has
participated in the Iron Mountain 2002 Stock Option Plan and the Sole Director’s
entitlement in this respect remains unchanged.

 

·                                          Tax Assistance: The Sole Director
will be liable for his personal taxes and the filing of his tax returns. The
Company will reimburse the cost of annual tax returns declarations up to an
annual expense not to exceed EUR 6,700. To assist the Company in satisfying its
tax reporting obligations in the various jurisdictions in which the Sole
Director works, the Sole Director agrees to provide Iron Mountain Incorporated’s
Vice President of Compensation & Benefits with a report in the first month of
each calendar quarter providing the allocation of days per jurisdiction in the
preceding quarter.

 

Article 7 - Duration and Termination

 

7.1       This Agreement is concluded for an undefined period and is effective
as of 1 October 2011. It shall be deemed rescinded and thus terminated on the
date of termination of the mandate as Sole Director. The provisions of this
Agreement which by their nature are intended to survive termination, will remain
in effect upon this termination.

 

7.2       Each Party will have the right to terminate this Agreement at all
times “ad nutum”, that is to say with immediate effect, without prior notice or
indemnification.

 

Article 8 - Non-compete and non- solicitation undertaking

 

8.1                               For two years from his effective departure
from the Company, the Sole Director shall refrain from carrying out with or
without consideration, occasionally or regularly, any business (either
personally or by entering into service of another company) which activity or
services might be considered as competitive vis-à-vis the Company. This
obligation:

 

8.1.2                     is applicable to activities similar to those exercised
by the Sole Director with the Company; this includes amongst other activities of
the following entities: Cintas Corporation, Fujitsu, International Business
Machines, Canon, Oce Business Services, Pitney Bowes Inc, Recall Corporation,
Xerox Corporation. This list is however not limitative;

 

8.2.2                     is related to countries; Australia, Belgium, Brazil,
Canada, Chile, China, France, Germany, Hong Kong, India, Luxemburg, Mexico,
Netherlands, Russia, Spain, the United Kingdom and the United States;

 

Within 15 days following the termination, the Company may waive the application
of this non-competition clause. If the Company does not waive its application,
the Sole Director will be entitled (at the end of this period) to a non
competition indemnity equal to the 50% of the compensation, as determined in
Article 4, due for the duration of the non-compete obligation.

 

In the event of any breach of this non competition clause by the Sole Director,
the Sole Director will be bound to refund the sum that the Company will have
paid in compliance with this Article 8. The Sole Director will furthermore be
held to pay an equivalent sum, without prejudice to the Company’s right to prove
and claim additional damage.

 

The board of directors (gérants)of Iron Mountain BPM International can at any
moment reduce the duration of this non-competition clause. In that case, the
aforementioned indemnity will be reduced proportionally.

 

5

--------------------------------------------------------------------------------


 

8.2                               Following his mandate as Sole Director of the
Company and for 12 months following the termination of this mandate, the Sole
Director shall not, directly or indirectly, on his own behalf or on behalf of
any other person or entity, solicit business from any actual or prospective
customer or client of the Company or its affiliated companies with which the
Sole Director had contact during the 12 months prior to the termination of the
collaboration, nor shall the Sole Director attempt to induce any such actual or
prospective customer or client to terminate its relationship with the Company or
any of its affiliated companies.

 

Following his mandate as Sole Director of the Company and for 12 months
following the termination of this mandate, the Sole Director will not, directly
or indirectly, on his own behalf of on behalf of any other person or entity,
hire, attempt to hire, solicit for employment, seek to retain on an independent
contractor or consultant basis, or in any way encourage the departure,
resignation or other termination of employment of any employee of the Company or
its affiliated companies.

 

Article 9 - Confidentiality and Proprietary Information

 

9.1                               The Sole Director agrees to regard and
preserve as confidential all information, whether in writing or in other
tangible or intangible form, relating to the business of the Company, or any of
the Company’s customers or suppliers that has not previously been publicly
released by duly authorized representatives of the Company and will include (but
will not be limited to) information encompassed in all proposals, marketing and
sales plans, financial information, costs, pricing information, computer
programs, consumer information, customer lists, and all methods, concepts,
know-how or ideas in or reasonably related to the business of the Company or any
of the Company’s customers (hereinafter referred to as “Proprietary
Information”) both during the term of this Agreement and thereafter.

 

9.2                               The Sole Director will not, without the prior
written approval from the board of directors (gérants) of Iron Mountain BPM
International, directly or indirectly, use any such proprietary information for
his benefit or purposes, nor disclose to others, both during the term of this
Agreement and thereafter, except as required for carrying out his mandate as
Sole Director of the Company.

 

9.3                               The Sole Director agrees not to remove from
the premises of the Company or from the premises of any customer of the Company,
except to the extent required to perform his mandate or except as specifically
authorized in writing by the board of directors (gérants) of Iron Mountain BPM
International, any document or object containing or reflecting any Proprietary
information.

 

9.4                              All Proprietary information and all of the Sole
Director’s interest in trade secrets, trademarks, computer programs, customer
information, customer lists, employee lists, products, procedures, copyrights,
patents and developments, developed by the Sole Director as a result of, or in
connection with the activities carried out under this Agreement, will be the
property of the Company.

 

9.5                              The Sole Director will, upon termination of
this Agreement, immediately return to the Company all equipment, software,
documents (including documents established by the Sole Director for or in
connection with the Company’s business), business information and data of any
nature whatsoever which have been made available or established, irrespective of
the carrier and without retention of any copies.

 

6

--------------------------------------------------------------------------------


 

Article 10 - Intellectual Property Rights

 

10.1                        The Sole Director explicitly agrees that all
inventions, projects, drawings, processes and improvements of any nature
whatsoever, including rights on patents, designs, databases, software (or rights
on the application for registration of such rights) (hereinafter referred to as
the “Intellectual Property Rights”) of which he would become during the term of
this Agreement the author or co-author and which relate to the business of the
Company, will be the exclusive property of the Company and the Sole Director
undertakes to make full and prompt disclosure without compensation of all
relevant documents and data in favour of the Company and to provide all
necessary co-operation to secure for and / or to assign to the Company all
monetary Intellectual Property Rights.

 

10.2                        This undertaking to co-operate will remain
applicable for a period of two (2) years following the termination of this
Agreement.

 

10.3                       The compensations as set forth in Article 4.1 of this
Agreement will be deemed to cover the Sole Director’s compensation for the
Intellectual Property Rights so assigned.

 

Article 11 - Insurances

 

11.1                        The Company will conclude a director’s liability
insurance for the benefit of the Sole Director.

 

11.2                        The Sole Director can benefit from travel insurance,
concluded and paid for by the Company.

 

Article 12 - Independent Parties

 

12.1                        The Sole Director will only be entitled to use the
Company trademark and logo subject to the prior written approval by the board of
directors (gérants) of Iron Mountain BPM International. The use will only be
permitted to perform the mandate with which the Sole Director is entrusted and
will need to be accompanied by an indication of the capacity in which the Sole
Director acts.

 

All use of the Company trademarks and logos must immediately cease upon
termination of this Agreement.

 

12.2                        The Sole Director will diligently comply with all
legal and contractual provisions to which he is subject.

 

The Sole Director will indemnify the Company and the members of the group for
all claims that would be made against the Company or the members of the group by
any third party or administration because of non-compliance by the Sole Director
with any of his legal obligations on the basis of or in relation to this
Agreement and the mandate carried out.

 

12.3                       The Sole Director shall exercise its mandate in an
independent, proper, loyal and efficient manner without any link of
subordination between himself and the Company. The Sole Director will perform
his mandate in complete freedom and independence towards the Company. He has
complete discretion as to the organization of his activities for the good
performance of his mandate. He therefore determines in which circumstances and
under which conditions (working time, means of work…), he will carry out his
mandate.

 

7

--------------------------------------------------------------------------------


 

Article 13 - Miscellaneous

 

13.1                       This Agreement constitutes the entire understanding
of the Parties regarding the terms & conditions for the execution of the mandate
as Sole Director and supersedes any prior agreements or understandings, written
or oral, between the Company and the Sole Director with respect to the subject
matter of this Agreement.

 

13.2                       If any provisions of this Agreement are held to be
invalid or illegal in whole or in part, this Agreement will continue to be valid
as to its other provisions and to the remainder of the affected provision. The
Parties undertake to replace the invalid provision by a provision having the
same effects and objectives.

 

13.3                       Any amendment to this Agreement or modification of
the obligations of a Party has to be agreed upon in writing by all Parties.

 

Article 14 - Applicable Law - Competent Courts

 

14.1                        This Agreement will be governed by Belgian law.

 

14.2                        Any dispute in connection with the conclusion,
interpretation or the performance of this Agreement will be submitted to the
competent courts of Brussels.

 

IN WITNESS WHEREOF, the Parties hereto have initialled each page of this
Agreement, and have signed and executed this Agreement in two (2) originals on
the day and year first written above, and each Party acknowledges the receipt of
one original.

 

(1)                                 IRON MOUNTAIN BPM SPRL

 

 

By:

/s/ Roderick Day

 

 

Name: Roderick Day

 

 

Title:   Director

 

 

(2)                                 Mr MARC DUALE

 

/s/ Marc Duale

 

 

 

 

8

--------------------------------------------------------------------------------


 

ANNEX 1 to the terms and conditions for the office of Sole Director, concluded
on 1 October 2011 between IRON MOUNTAIN BPM SPRL and Mr. Marc Duale

 

In accordance to Article 4.1.2. of the terms and conditions for the office of
Sole Director, concluded on 1 October 2011 between IRON MOUNTAIN BPM SPRL and
Mr. Marc Duale, as Sole Director, could be entitled to a variable compensation
of maximum €414,264 as determined in Article 4.1 of the afore mentioned terms
and conditions as follows:

 

·                 67% of the variable compensation is determined based on the
Company result The variable allowance linked to the Company result is calculated
in function of Iron Mountain International Revenue and EBITDA. The calculation
method is recorded in documentation previously communicated to Mr Marc Duale.

 

·                  33% of the variable allowance is determined based on the Sole
Director’s personal performances included in his 2011 Goals and Objectives
previously communicated to Mr Marc Duale.

 

This Agreement is drawn up in two original copies, of which each party
acknowledges having received one fully signed original.

 

Done in                                                    on
                                                  

 

(1)                                 IRON MOUNTAIN BPM SPRL

 

By:

/s/ Roderick Day

 

 

Name: Roderick Day

 

 

Title:   Director

 

 

(2)                                 Mr MARC DUALE

 

/s/ Marc Duale

 

 

9

--------------------------------------------------------------------------------


 

ANNEX 2: Terms and conditions for the payment of the additional compensation to
Mr. Marc Duale

 

To be paid into the same bank account(s) as his fixed yearly compensation, or as
otherwise directed in writing by Mr. Duale at such time as the Company’s annual
incentive compensation payments are made generally to other executives.

 

10

--------------------------------------------------------------------------------
